ORDER
This is a proceeding for review of an order by a three-judge panel of the Workers’ Compensation Court. The order was mailed to the parties on September 24, 1992 by the Clerk of the Workers’ Compensation Court. The petition for review was received and filed by the Supreme Court Clerk on October 15, 1992, the clerk noting that it was mailed the previous day by certified mail, return receipt requested. The terms of 85 O.S.1991 § 3.6 require that a party must commence a review proceeding in the Supreme Court within twenty days of the day a copy of the order has been sent to the parties affected by the decision. Section 3.6 contains no provision similar to the terms of 12 O.S.1991 § 990A which authorize the mailing of a petition in error to commence an appeal.
We accordingly hold that the mailing provisions in 12 O.S.1991 § 990A do not govern the commencement of a proceeding to review a Workers’ Compensation Court’s decision. They apply to appeals from judgments and orders of district courts.
Although the present review proceeding is dismissable, it will be allowed to go forward because today’s holding will operate prospectively. It will apply only to those review proceedings which are filed after the effective date of this order. This order will be effective when the disposition is made herein of a petition for rehearing or, if no petition for rehearing be filed, when the time has passed for seeking rehearing. The court takes this course to avoid unfairness and unnecessary hardship *152to counsel who may have been misled to believe that the mailing provisions of 12 O.S.1991 § 990A govern across-the-board all categories of causes within the reviewing cognizance of this court. It is the law’s policy to ensure that changes in legislative enactments , do not become a veritable trap for the unweary. Poafpybitty v. Skelly Oil Co., 394 P.2d 515, 520 (Okl.1964), Isbell v. State of Oklahoma ex rel. Retirement and Pension Board of the Department of Public Safety, 603 P.2d 758, 760 (Okl.1979), P & H Oilfield Service, Inc. v. Spectra Energy Corp., 823 P.2d 365 (Okl.1991), Jaco Production Company v. Luca, 823 P.2d 364 (Okl.1991).
This cause may go forward in accordance with the rules that govern proceedings for review of orders and awards by the Workers’ Compensation Court.
OPALA, C.J., HODGES, V.C.J., and HARGRAVE, ALMA WILSON, SUMMERS and WATT, JJ., concur.
KAUGER, J., concurs in part and dissents in part.
LAVENDER and SIMMS, JJ., dissent.